

116 S2277 IS: Battery Storage Innovation Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2277IN THE SENATE OF THE UNITED STATESJuly 25, 2019Ms. Hassan (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Policy Act of 2005 to make innovative technology loan guarantees available for
			 battery storage technologies.
	
 1.Short titleThis Act may be cited as the Battery Storage Innovation Act of 2019. 2.Loan guarantees for battery storage technologiesSection 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following:
			
 (11)Battery storage technologies for residential, industrial, or transportation applications..